      Case 6:21-cv-00162-ADA-JCM Document 156 Filed 06/17/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

 JENNILYN SALINAS, et al.,                       :
                                                 :    Case No. 6:21-cv-00162
          Plaintiffs,                            :
                                                 :    JUDGE ALAN D. ALBRIGHT
               v.                                :
                                                 :    MAG. JUDGE JEFFREY MANSKE
 NANCY PELOSI, et al,                            :
                                                 :
         Defendants.                             :


                              OHIO DEFENDANTS’
                    UNOPPOSED MOTION FOR EXTENSION OF TIME


       Defendants Ohio Governor Mike DeWine and Ohio Secretary of State Frank LaRose

(together, the “Ohio Defendants”) move this Court for a seven-day extension of time, until July 1,

2021, to answer or otherwise respond to Plaintiff’s Second Amended Complaint (Doc. 145). The

Ohio Defendants filed their Motion to Dismiss on May 21, 2021. (Doc. 88). Plaintiffs obtained a

seven-day extension, until June 11, 2021, to oppose that Motion. (Doc. 126 and corresponding

text order). The day before Plaintiffs’ response deadline, Plaintiffs filed their Second Amended

Complaint. (Doc. 145).

       Pursuant to Fed. R. Civ. P. 15(a)(3), the Ohio Defendants’ deadline to respond to Plaintiff’s

Second Amended Complaint is June 24, 2021. Plaintiffs’ Second Amended Complaint contains

new allegations, new causes of action, and new exhibits that the Ohio Defendants must review and

investigate. The Ohio Defendants require additional time to fully consider and prepare their

response to Plaintiffs’ Second Amended Complaint. This Motion is made in the interests of justice

and is not made strictly for purposes of delay, and other defendants have also obtained extensions

of time until July to answer.
      Case 6:21-cv-00162-ADA-JCM Document 156 Filed 06/17/21 Page 2 of 2




       As required by Local Rule CV-7, undersigned conferred via telephone with Plaintiffs’

counsel Paul M. Davis on June 15, 2021, and he does not oppose this Motion or the requested

extension.

       For the foregoing reasons, the Ohio Defendants request that their deadline to respond to

Plaintiffs’ Second Amended Complaint (Doc. 145) be extended until July 1, 2021.

                                              Respectfully submitted,

                                              DAVE YOST
                                              Ohio Attorney General

                                              /s/ Caitlyn Nestleroth Johnson
                                              W. TRAVIS GARRISON (0076757)
                                              CAITLYN NESTLEROTH JOHNSON* (0087724)
                                              ANDREW D. MCCARTNEY* (0099853)
                                                  *Admitted pro hac vice
                                              Assistant Attorneys General
                                              Ohio Attorney General’s Office
                                              30 E. Broad Street, 14th Floor
                                              Columbus, Ohio 43215
                                              Tel: 614-752-4730 | Fax: 614-728-1172
                                              Travis.Garrison@OhioAGO.gov
                                              Caitlyn.Johnson@OhioAGO.gov
                                              Andrew.McCartney@OhioAGO.gov

                                              Counsel for the Ohio Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2021, the foregoing was filed with the Court. Notice of

this filing will be sent by operation of the Court’s electronic filing system to all parties for whom

counsel has entered an appearance. Parties may access this filing through the Court’s system.

                                              /s/ Caitlyn Nestleroth Johnson
                                              CAITLYN NESTLEROTH JOHNSON (0087724)
                                              Senior Assistant Attorney General




                                                 2
